Citation Nr: 0204037	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) original rating 
for a history of a small, slit-like perforation of the left 
tympanic membrane.

3.  Entitlement to the assignment of up to a 50 percent 
disability evaluation with an effective date earlier than 
April 2, 1997 for post traumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  A July 1993 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded that claim for consideration by the RO.  A May 1995 
Board decision denied entitlement to service connection for 
bilateral hearing loss.  A May 1996 Order of the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the May 1995 Board decision and remanded the decision.  
Subsequently, and in accordance with the Order of the Court, 
the Board remanded the veteran's claim for development in 
December 1996.  During the pendency of that appeal, the RO 
established service connection for left ear hearing loss by 
means of a February 1998 rating decision.  However, that 
rating decision also denied entitlement to service connection 
for right ear hearing loss.  The requested development was 
completed, and the claim was returned to the Board with the 
issue of entitlement to service connection for right ear 
hearing loss remaining on appeal.

This claim also arises from a May 1992 rating decision which 
continued a noncompensable rating for a history of a small, 
slit-like perforation of the left tympanic membrane.  

Another Board decision was rendered on December 29, 1999, 
from which the veteran took another appeal to the Court.  
During the pendency of that most recent appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  Inasmuch as that 
legislation could have had an effect on the veteran's appeal, 
the Court vacated the Board's December 1999 decision and 
remanded the case for additional development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The Board notes that entitlement to service connection for 
post traumatic stress disorder (PTSD) was established 
pursuant to a July 1994 rating.  The veteran introduced a 
notice of disagreement in May 1995 as to the evaluation 
assigned in that rating.  A statement of the case was issued 
in May 1996.  A supplemental statement of the case as to the 
assigned rating was issued in February 1997, and the veteran 
submitted a substantive appeal as to that issue in March 
1997.  The assigned evaluation was increased to 50 percent 
pursuant to an April 1998 rating.  The veteran accepted the 
50 percent evaluation in a June 1998 statement but indicated 
that the effective date should be in 1993 or as far back as 
his release from active duty.  The issue certified for appeal 
was entitlement to an earlier effective date for the 
assignment of the 50 percent evaluation.  The veteran's 
representative at that time also couched the pertinent issue 
in a like fashion.  However, after a careful review of the 
procedural history, which includes a perfected appeal vis-à-
vis the July 1994 rating together with the June 1998 
statement, the Board considers the relevant issue as set 
forth on the first page of the decision would be more 
beneficial to the veteran. 

The Board is undertaking additional development on the issue 
pertaining to an earlier effective date for a 50 percent 
disability evaluation for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.   

In his brief submitted in September 2001, the veteran has 
revoked the authority of his former representative to act on 
his behalf.  

The issues certified for appeal are as set forth on the first 
page of this decision.  In his September 2001 brief, the 
veteran has raised an additional issue, concerning the 
assignment of an earlier effective date for tinnitus.  The 
Board also observes that at his hearing before the 
undersigned on July 13, 1999, a claim of entitlement to 
service connection for chloracne was additionally interposed.  
Because those issues are not before the Board on this appeal, 
they are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not show a level of hearing impairment 
in the right ear which may be considered a disability for VA 
purposes.

2.  The schedular rating criteria do not provide for a 
compensable evaluation for perforation of the tympanic 
membrane.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  

2.  The criteria for entitlement to an increased 
(compensable) rating for a history of a small, slit-like 
perforation of the left tympanic membrane are not met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2001); 38 U.S.C.A. §38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.87, Diagnostic Code 6211 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), promulgated pursuant to the enabling statute.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's appeal was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
a claimant in the development of his/her claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See also VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence,  
and describing further action to be taken with respect to the  
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  

In the present case it appears that the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran pertaining to the issues being adjudicated on the 
merits have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with multiple VA medical examinations and notice of the 
requirements necessary to substantiate his claims has been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary,  and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

I.  Service connection for right ear hearing loss.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See  Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10  Vet. App. 488, 495 (1997).  

The veteran contends that he suffers from right ear hearing 
loss, incurred in or aggravated by service and that service 
connection therefor is warranted.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had right ear hearing loss during 
service; (2) whether he currently has right ear hearing loss; 
and if so, (3) whether any current right ear hearing loss is 
etiologically related to his service, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board also notes that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The criteria found in 38 C.F.R. § 3.385 were amended during 
the pendency of the veteran's appeal, effective December 27, 
1994.  See 59 Fed. Reg. 60,560 (Nov. 25, 1994).  The Board is 
cognizant that the Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the Board notes that the provisions 
of 38 C.F.R. § 3.385 were amended merely for clarity and do 
not constitute substantive changes.  Therefore, the Board 
will evaluate the veteran's symptomatology pursuant to both 
the criteria in effect prior to December 27, 1994, and the 
criteria in effect subsequent to that date, which are do not 
provide for any substantive modification of the regulation.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss while on active duty.  The claims file contains numerous 
post-service audiological examinations, including at least 
one private examination. 

The Board has carefully examined the various audiometric 
examinations and finds that none of those examinations of the 
veteran's right ear demonstrates that any hearing loss 
present in the right ear meets the criteria of 38 C.F.R. § 
3.385 such that any hearing loss present in that ear could be 
considered a disability for VA purposes.  In none of those 
examinations is the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz for the 
right ear at least 40 decibels or greater.  In none of those 
examinations are the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
for the right ear at least 26 decibels or greater.  In none 
of those examinations is the veteran's speech recognition 
score for the right ear using the Maryland CNC Test, or any 
other test, less than 94 percent.  Therefore, the Board can 
only conclude that the veteran's right ear hearing loss is 
not of the severity such that it may be considered to be a 
disability for VA purposes pursuant to 38 C.F.R. § 3.385.

As the evidence does not show that the veteran's right ear 
hearing loss meets the criteria of 38 C.F.R. § 3.385 such 
that it may be considered a disability, the veteran's claim 
must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of present disability there can be no valid claim).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) remanded this claim in May 1996 and 
again in April 2001, requesting certain development be 
undertaken.  The Board finds that consideration of the 
provisions of 38 U.S.C.A. § 1154(b) is not necessary in this 
case as there is no present disability which may be 
considered to have been incurred in service.  Since the 
preponderance of the evidence is against the presence of a 
current disability, the benefit of the doubt rule is not for 
application.

The Board additionally notes that in the veteran's September 
2001 brief he appears to have additionally raised a claim of 
entitlement to an earlier effective date.  However, inasmuch 
as entitlement to service connection for right ear hearing 
loss is denied, an issue of an earlier effective date is 
moot. 

II. Entitlement to an increased (compensable) original rating 
for a history of a small, slit-like perforation of the left 
tympanic membrane.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The Court has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran contends that his history of a small, slit-like 
perforation of the left tympanic membrane is more severe than 
currently evaluated, and that a compensable original rating 
is warranted.  After a detailed review of the record, 
including private audiologist records, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for a history of a 
small, slit-like perforation of the left tympanic membrane by 
means of a May 1992 rating decision, and a noncompensable 
percent disability rating was assigned.  That rating decision 
is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Perforations of the tympanic membrane are 
evaluated pursuant to the criteria found in Diagnostic Code 
6211 of the Schedule.  38 C.F.R. § 4.87.  Under those 
criteria, a rating of 0 percent is to be assigned for 
perforations of the tympanic membrane.  38 C.F.R. § 4.87, 
Diagnostic Code 6211.  

The veteran has urged evaluation of that disability as a scar 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
simple response is that the rating criteria specifically 
provides that a perforation of the tympanic membrane be 
evaluated pursuant to Diagnostic Code 6211.  Moreover, the 
Board also notes that an August 1997 VA audio-diseases of the 
ear examination found that the veteran's tympanic membranes 
appeared normal bilaterally.  Thus, no scar has been 
clinically identified according to the most recent, and, 
therefore, most probative, evidence of record.  Therefore, 
evaluation of the disability at issue in accordance with the 
Diagnostic Code for scars would be inappropriate.

Furthermore, the Rating Schedule provides a compensable 
rating for superficial scars when there is evidence of 
tenderness and pain on objective demonstration (10 percent).  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (emphasis added).  
The Board additionally notes that the tympanic membrane is 
located within the ear and, thus, not susceptible to 
demonstration of pain by clinical palpation.  Accordingly, 
evaluation of the disability at issue in accordance with the 
Diagnostic Code for scars would again be inappropriate.   

As the veteran has currently been assigned the schedular 
maximum rating, the Board finds that the criteria for a 
higher schedular rating are not met, and thus the veteran's 
claim must be denied.  See, McGrath v. Brown, 5 Vet. App. 57 
(1993). 

There is no competent evidence of record which indicates that 
the veteran's tympanic membrane disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) original rating for 
a history of a small, slit-like perforation of the left 
tympanic membrane are not met and, therefore, the veteran's 
claim is denied.



ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to an increased (compensable) original rating for 
a history of a small, slit-like perforation of the left 
tympanic membrane is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

 

